Citation Nr: 0934205	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
headaches, currently rated as 10 percent disabling.

2.  Entitlement to an increased initial disability rating for 
bilateral temporomandibular joint syndrome (TMJ), status post 
arthroplasties with partial prosthetic joint replacements, 
with myofascial pain, capsulitis, and neck pain, currently 
rated as 20 percent disabling.

3.  Entitlement to an initial compensable disability rating 
for residuals of fracture of the coccyx, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, in February 2002 and October 2003.  The RO in 
Anchorage, Alaska, currently has jurisdiction of the claims.  

The February 2002 rating decision granted service connection 
for right TMJ syndrome, myofascial pain, bilateral TMJ 
capsulitis, post-operative, with neck pain and headaches.  A 
20 percent evaluation was assigned effective January 23, 
2001.  

The October 2003 rating decision recharacterized this 
disability as bilateral TMJ, status post arthroplasties, with 
partial prosthetic joint replacements, myofascial pain, 
capsulitis, and neck pain and continued the 20 percent 
evaluation.  A separate 10 percent evaluation was assigned 
for headaches as secondary to bilateral TMJ syndrome, 
effective January 23, 2001.  The October 2003 rating decision 
also granted service connection for residuals of a fracture 
of the coccyx and assigned a noncompensable evaluation 
effective January 23, 2001.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) in May 2005.  A transcript of the 
hearing is of record.  The claims were remanded by the Board 
in August 2005 and December 2008.  The matters have been 
returned to the Board for appellate review.

The August 2005 and December 2008 Board remands referred the 
issue of entitlement to a temporary total evaluation for a 
surgical procedure performed on the Veteran's jaw to the RO 
for appropriate action.  Review of the claims folder does not 
reveal that this issue has been addressed.  As such, the 
issue is again REFERRED to the RO for appropriate action.

The issue of entitlement to an increased initial disability 
rating for bilateral TMJ, status post arthroplasties with 
partial prosthetic joint replacements, with myofascial pain, 
capsulitis, and neck pain, and the issue of entitlement to an 
initial compensable disability rating for residuals of 
fracture of the coccyx, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with chronic headache - 
migraine versus referred pain from TMJ; these headaches are 
manifested by characteristic prostrating attacks occurring on 
average once a month over the last several months, but are 
not productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, and no 
higher, for service-connected headaches have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

As noted above, a separate 10 percent evaluation for 
headaches as secondary to bilateral TMJ syndrome was granted 
by analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8045, effective January 23, 2001.  See October 2003 rating 
decision.  The Board notes that evaluation of a service-
connected disability in accordance with schedular criteria 
that closely pertain to an analogous disease in terms of 
functions affected, anatomical localization, and 
symptomatology, is permitted.  38 C.F.R. § 4.20 (2008).

During the pendency of the Veteran's appeal, Diagnostic Code 
8045 was amended, effective October 23, 2008.  These 
revisions, however, apply only to applications for benefits 
received by VA on or after October 23, 2008.  The older 
criteria will apply to applications received by VA before 
that date, including the instant claim.

Pursuant to the previous version of Diagnostic Code 8045, 
brain disease due to trauma with purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma was rated 10 percent and no more 
under Diagnostic Code 9304.  This 10 percent rating was not 
to be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 were not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

In this case, the Veteran is in receipt of the highest 
assignable evaluation available under Diagnostic Codes 8045 
for purely subjective complaints, and a rating in excess of 
10 percent is not warranted under Diagnostic Code 9304 in the 
absence of a diagnosis of multi-infarct dementia as a 
consequence of brain trauma.

At this juncture, the Board notes that the assignment of a 
particular diagnostic code is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, 
the Board must consider which diagnostic code or codes are 
most appropriate for application in the Veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

In this case, the Board has determined that the application 
of Diagnostic Code 8100 rather than Diagnostic Code 8045 is 
more appropriate in rating the Veteran's service-connected 
headaches.  This is so because the Veteran's headaches are 
secondary to her service-connected TMJ, not as a result of 
trauma.  

Diagnostic Code 8100 provides the rating criteria for 
migraine headaches.  A 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months; a 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months; and a 50 
percent evaluation is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a Diagnostic Code 8100 (2008).

The rating criteria do not define "prostrating," and neither 
has the Court of Appeals for Veterans' Claims.  By way of 
reference, the Board notes that "prostration" is defined as 
"utter physical exhaustion or helplessness" in Webster's New 
World Dictionary of American English, Third College Edition 
(1986), see p. 1080, and as "extreme exhaustion or 
powerlessness" in Dorland's Illustrated Medical Dictionary.  
See 1367 (28th Ed. 1994).  

The pertinent evidence of record reveals that the Veteran has 
reported having constant headaches.  See January 2003 
statement in support of claim.  In an August 2008 statement, 
she indicated that her headaches were occurring daily and 
that her doctor now considered them to be migraines.  

During a September 2005 VA compensation and pension (C&P) 
examination, the Veteran indicated that her headaches started 
after her jaw surgeries and that she never had had headaches 
before that.  The frequency of the Veteran's headaches at the 
time of the examination was three to four times per week with 
several hours duration.  She occasionally had a severe 
headache accompanied with nausea and sensitization to noise.  
The intensity was described as severe at times such that the 
Veteran was unable to work through them.  In a July 2008 
record from the National Naval Medical Center, the Veteran 
reported daily headaches for the last six months which were 
described as debilitating.  Photo and phonophobia and nausea 
were also reported and the Veteran indicated that she had to 
lie down.  The assessment made was chronic daily headaches; 
migraine without aura.  

During the January 2009 miscellaneous neurological disorders 
C&P examination, the Veteran reported headaches in the 
unitemporal area that spread to the other side of the 
temporal, which were accompanied by nausea and occasionally 
blurred vision.  She indicated that her headaches occurred 
weekly, about four times per week, and lasted two to four 
hours.  When severe, the headaches are accompanied by nausea 
as well as vomiting.  Less than one-half of the reported 
attacks were prostrating.  Following physical examination, 
the Veteran was diagnosed with chronic headaches - migraine 
versus referred pain from TMJ.  The examiner noted that there 
were significant effects on the Veteran's occupation in the 
form of increased tardiness and absenteeism.  The Veteran 
also had decreased concentration and pain, and during 
attacks, was prevented from doing chores, shopping, 
exercising, traveling, eating, bathing, grooming, and 
participating in sports and recreation.  There was mild 
impairment in dressing.  

The Board finds that the evidence described above supports 
the assignment of an initial 30 percent evaluation for 
headaches.  The Veteran has credibly and consistently 
reported constant headaches on a weekly basis.  Occasionally, 
the Veteran's headaches were severe and accompanied with 
nausea, vomiting, sensitivity to noise and blurred vision.  
It has also been noted that the headaches are debilitating, 
and based on the report made during the January 2009 VA 
examination, the Board finds that approximately eight 
headaches per month are prostrating, lasting between two to 
four hours.  In light of the foregoing, the Board finds that 
the severity of the Veteran's headaches more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 8100.  Accordingly, an initial evaluation of 
30 percent is warranted for the entire period since the award 
of service connection.

The evidence does not support the assignment of a 50 percent 
evaluation pursuant to Diagnostic Code 8100.  This is so 
because the Veteran's service-connected headaches are not 
manifested by episodes that are completely prostrating with 
prolonged attacks productive of severe economic 
inadaptability.  As noted above, less than one-half of the 
Veteran's monthly headaches are prostrating.  Moreover, the 
Veteran is currently employed full-time at a desk job, where 
she has been since September 2008.  See January 2009 VA C&P 
spine examination report.  During the September 2005 VA 
examination, the Veteran reported being unable to work 
through severe headaches, indicating that she was employed at 
that time.  In January 2009, the examiner noted that there 
were significant effects on the Veteran's occupation in the 
form of increased tardiness and absenteeism.  The Veteran 
also had decreased concentration.  However, the Veteran has 
indicated that her response to treatment with neurontin is 
fair.  It appears that she is still employed on a full time 
basis.  As such, the overall disability picture is not 
consistent with the criteria for the next highest rating of 
50 percent under Diagnostic Code 8100.

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's headaches are 
contemplated by the rating criteria, which reasonably 
describe her disability.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that 
VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was satisfied through April 2001 and 
August 2005 letters to the Veteran.  Regardless, in Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Accordingly, the duty to notify 
has been fulfilled concerning this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's private treatment records have been 
associated with the claims folder and she was afforded 
several appropriate VA examinations in connection with her 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

An initial rating of 30 percent, and no higher, for service-
connected headaches is granted.  


REMAND

Unfortunately, another remand is required in regards to the 
remaining claims for increased initial disability ratings for 
bilateral TMJ, status post arthroplasties with partial 
prosthetic joint replacements, with myofascial pain, 
capsulitis, and neck pain, and residuals of fracture of the 
coccyx.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that she 
is afforded every possible consideration.  

As noted above, the Board has remanded these claims on two 
prior occasions for additional development.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).

As part of its August 2005 remand, the Board instructed the 
RO/AMC to readjudicate the Veteran's claims with application 
of all appropriate laws and regulations.  With respect to the 
claim for an increased rating for TMJ, the RO/AMC was 
instructed to consider whether a separate rating was 
warranted for any scars or for arthritis.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The RO/AMC was further 
instructed to consider both the old and revised versions of 
the skin and spine diagnostic codes with respect to any scars 
associated with TMJ and in readjudicating the issue of 
residuals of a fractured coccyx.  

In the June 2008 supplemental statement of the case (SSOC), 
the AMC determined that separate evaluations were not 
warranted for arthritis associated with TMJ or any surgical 
scars.  The AMC also determined that the Veteran was not 
entitled to a compensable rating for residuals of fracture of 
the coccyx.  It was unclear from the SSOC, however, whether 
the AMC considered both the old and revised versions of the 
skin and spine diagnostic codes in making these 
determinations, though the RO/AMC did previously consider old 
and new Diagnostic Code 7806 (eczema) and old Diagnostic Code 
5285 (residuals of a fractured vertebra).  See statements of 
the case (SOC) dated October 2003 and August 2004.  As a 
result of the foregoing, the Board remanded the claims again 
in December 2008, in part to afford the RO/AMC an opportunity 
to address the old and new rating criteria pertaining to the 
skin and spine.  

Review of the claims folder reveals that the RO/AMC again 
failed to adhere to the remand instructions, as the May 2009 
SSOC did not consider both the old and revised versions of 
the spine diagnostic codes in determining that the Veteran 
was not entitled to a compensable rating for residuals of 
fracture of the coccyx.  The May 2009 SSOC also completely 
failed to discuss whether the Veteran was entitled to 
separate evaluations for arthritis associated with TMJ or any 
surgical scars.  On remand, the RO/AMC must adequately 
address the old and new rating criteria pertaining to the 
spine in adjudicating whether a compensable rating is 
warranted for the Veteran's service-connected residuals of 
fracture of the coccyx and must adequately address the old 
and new rating criteria pertaining to the skin and spine in 
adjudicating whether separate evaluations should be assigned 
for arthritis or any surgical scars associated with TMJ.  

The August 2005 and December 2008 remands also instructed 
the RO to afford the Veteran appropriate examinations to 
evaluate her service-connected disabilities.  While the 
Veteran did undergo the requested examinations, the 
instructions regarding the examination of the Veteran's 
service-connected TMJ were not completely complied with.  In 
pertinent part, the examiner did not conduct a detailed scar 
examination; failed to discuss the effect, if any, of 
arthritis in the jaw and how it relates to the functional 
limitations of TMJ; and failed to address whether there is 
any pain, weakened movement, excess fatigability or 
incoordination on movement, and whether there is likely to 
be additional range of motion loss due to pain on use 
(including during flare-ups), weakened movement, excess 
fatigability, or incoordination.  As such, this claim must 
again be remanded in order for the examiner to address these 
issues.  

The Board also notes that during the VA examination related 
to the service-connected residuals of a fractured coccyx, the 
Veteran reported receiving current treatment.  It is unclear, 
however, from where this treatment is received.  On remand, 
the RO/AMC should determine where the Veteran is currently 
receiving treatment related to her residuals of a fractured 
coccyx and make efforts to obtain treatment records.  The 
same efforts should be made regarding her TMJ disability.  

The Veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain any current 
treatment records related to the 
Veteran's residuals of fracture of the 
coccyx and TMJ.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to evaluate 
her TMJ.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.



The examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the recent 
past that are attributable to her 
service-connected TMJ.

The examiner must conduct a detailed scar 
examination.

The examiner must also discuss the 
effect, if any, of arthritis in the jaw, 
and state, if possible, how it relates to 
the functional limitations of TMJ.

The examiner should report the range of 
motion for the mandible in degrees 
(inter-incisional range and range of 
lateral excursion, in millimeters).

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
mandible is used repeatedly.  All 
limitation of function must be 
identified.

The examiner must provide a comprehensive 
report, including a complete rationale 
for all conclusions reached.

3.  Finally, readjudicate the claims with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  With 
respect to the claim for an increased 
rating for TMJ, consider whether a 
separate rating is warranted for any 
scars or for arthritis.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Consider 
both the old and revised versions of the 
skin and spine diagnostic codes with 
respect to any scars associated with TMJ 
and in readjudicating residuals of a 
fractured coccyx.  If the decision with 
respect to the claims remains adverse to 
the Veteran, she and her representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


